Filed 5/29/13 P. v. Goyette CA2/7
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                DIVISION SEVEN


THE PEOPLE,                                                          B243527

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. MA055342)
         v.

KEVIN LEE GOYETTE,

         Defendant and Appellant.




         APPEAL from a judgment of the Superior Court of Los Angeles County.
Kathleen Blanchard, Judge. Affirmed.
         Suzan E. Hier, under appointment by the Court of Appeal, for Defendant and
Appellant.
         No appearance for Plaintiff and Respondent.


                                             ____________________
       After Kevin Lee Goyette took merchandise from a department store without
paying for it on January 6, 2012, he was charged in a three-count felony complaint with
second degree burglary, grand theft and driving on a suspended license (Super. Ct. L.A.
case No. MA055342).1
       Represented by appointed counsel, Goyette waived his right to a preliminary
hearing and agreed to plead no contest to second degree burglary on April 6, 2012. As
part of the negotiated agreement the remaining counts were to be dismissed and Goyette
placed on three years of formal probation on condition he serve five days in county jail
with credit for time served. At the time he entered his plea, Goyette was advised of his
constitutional rights and the nature and consequences of his plea. Goyette stated he
understood and waived his constitutional rights, acknowledged he understood the
consequences of his plea and accepted the terms of the negotiated agreement. The trial
court found a factual basis for the plea based upon the police report and expressly found
Goyette’s waivers and plea were voluntary, knowing and intelligent. The court ordered
Goyette to return to court for sentencing on April 26, 2012.
       On April 11, 2012 Goyette was arrested after police seized ammunition from his
house during a protective sweep. Goyette was charged in a felony complaint in case
No. MA055877 with possession of ammunition by a felon with an allegation that, at the
time of the offense, Goyette had been released from custody on bail or his own
recognizance in case No. MA055342.
       On April 26, 2012 the trial court granted Goyette’s request to represent himself on
both cases (Faretta v. California (1975) 422 U.S. 806 [95 S.Ct. 2525, 45 L.Ed.2d 562]),
relieved his appointed counsel and proceeded with the preliminary hearing in case
No. MA055877 at Goyette’s request. At the conclusion of the preliminary hearing
Goyette was held to answer to the charge of possession of ammunition by a felon. The
court set May 10, 2012 for Goyette’s arraignment on the information in case
No. MA055877, his sentencing in case No. MA055342 and a hearing on any filed

1      Case numbers refer to Los Angeles Superior Court cases.

                                            2
motions Goyette wished to argue. At the May 10, 2012 hearing the trial court granted
Goyette’s request to relinquish his propria persona status and appointed counsel to
represent him on both cases.
       Pursuant to an negotiated agreement reached on June 12, 2012 Goyette pleaded no
contest in case No. MA055877 to possession of ammunition by a felon and admitted he
had committed the offense while released on bail or on his own recognizance. In
accordance with the agreement, the trial court sentenced Goyette to an aggregate state
prison term of five years, stayed execution of sentence and placed Goyette on three years
of formal probation. The same day, the trial court sentenced Goyette in case
No. MA055342 to a concurrent term of two years (the middle term) for second degree
burglary, stayed execution of sentence and placed Goyette on three years of formal
probation on condition he serve 133 days in county jail with credit for time served. The
court ordered Goyette to pay a $40 court security assessment, a $30 criminal conviction
assessment, a $10 crime prevention fee and a $240 restitution fine and imposed and
stayed a parole revocation fine pursuant to Penal Code section 1202.45. The remaining
counts were dismissed in accordance with the plea agreement.
       On August 10, 2012 Goyette filed a notice of appeal from the June 12, 2012
judgment in case No. MA055342. Goyette checked the boxes indicating his appeal was
from “a plea of guilty or no contest or an admission of a probation violation” and
“challenges the validity of the plea or admission.” The trial court granted Goyette’s
request for a certificate of probable cause without explanation and, from our perspective,
with no basis in the record.2
       We appointed counsel to represent Goyette on appeal. After examination of the
record, counsel filed an opening brief in which no issues were raised. On January 18,
2013 we advised Goyette he had 30 days within which to personally submit any
contentions or issues he wished us to consider. No response has been received to date.

2       Although Goyette stated in his request for a certificate of probable cause that he
was also appealing from the judgment in case No. MA055877, no notice of appeal was
filed in that case.

                                             3
       We have examined the record and are satisfied Goyette’s attorney has fully
complied with the responsibilities of counsel and no arguable issue exists. (Smith v.
Robbins (2000) 528 U.S. 259, 277-284 [120 S.Ct. 746, 145 L.Ed.2d 756]; People v. Kelly
(2006) 40 Cal.4th 106, 112-113; People v. Wende (1979) 25 Cal.3d 436, 441.)
       To the extend it can be understood, Goyette’s request for a certificate of probable
cause claimed a search and seizure were unreasonable and his plea was coerced.
However, there was no oral or written motion to suppress (Pen. Code, § 1538.5), and
there is no support in the record that Goyette’s plea was involuntary.

       The judgment is affirmed.



                                                               PERLUSS, P. J.
       We concur:



              WOODS, J.



              ZELON, J.




                                             4